Citation Nr: 1814815	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an autoimmune disease, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for heartburn/acid reflux, also claimed as digestive issues (hereinafter digestive disorder), to include as due to exposure to contaminated water at Camp Lejeune.


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune and was exposed to contaminated water during that service.

2.  The Veteran does not have a current autoimmune disease that was incurred in or is otherwise related to service, including due to exposure to contaminated water at Camp Lejeune. 

3.  The evidence of record does not show that the Veteran had a digestive disorder that is etiologically related to service or due to exposure to contaminated water.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an autoimmune disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a digestive disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Effective March 14, 2017, VA amended its adjudication regulations regarding presumptive service connection, adding certain diseases associated with contaminants present in the base water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina from August 1, 1953, to December 31, 1987.  The final rule establishes that Veterans who served at Camp Lejeune for no less than 30 days during this period, and who have been diagnosed with any of eight associated diseases (adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease) are presumed to have incurred or aggravated the disease in service for purposes of entitlement to VA benefits.  

VA broadly defined service at Camp Lejeune as any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the Veteran's service personnel records reflect that he was stationed at Camp Lejeune between 1969 and 1971.  See Certificate of Release or Discharge from Active Duty entered in Caseflow Reader in February 2016.  As such, exposure to contaminated drinking water during service is presumed.  The Board notes that the Veteran's claimed conditions are not presumptive conditions.  However, the question of whether the Veteran's autoimmune disease and digestive issues are the result of direct exposure to contaminated water exposure must be addressed.

i.  Autoimmune disease

The Veteran contends that his autoimmune disease is due to his exposure to contaminated water at Camp Lejeune.  See VA Examination entered in Caseflow Reader in June 2016.  

The Veteran's Service Treatment Records (STRs) do not document treatment, complaints, or diagnosis of an autoimmune disease.  See STRS entered in Caseflow Reader in February 2016.  During his March 1981 Report of Medical Examination: Separation Physical, the Veteran's clinical evaluation noted all of the his systems as being normal.  See id. at 4.  Thus, there was no indication of an autoimmune disease at the time of the Veteran's separation from service.

In June 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his condition.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that had not been seen or diagnosed with scleroderma, i.e., his claimed autoimmune disease.  He further stated that he researched and thought that he may have scleroderma due to the contaminated water at Camp Lejeune.  The examiner stated that the Veteran did not have symptoms related to this condition.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He stated that the Veteran did not have or has had a systemic or localized autoimmune disease, including systemic lupus erythematosus.  

The Board notes that the Veteran's treatment records do not document treatment or diagnosis of an autoimmune disease.  See e.g., Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in April 2013 and July and September 2016.

Based on the evidence of record, the Board concludes that the Veteran does not have a current autoimmune disease diagnosis.  See VA Examination entered in Caseflow Reader in June 2016.  As such, the first element under Shedden is not met.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the Board finds that the weight of the evidence is against finding that the Veteran's autoimmune disease is etiologically related to service.

The Board has considered the Veteran's own opinion that his autoimmune disease is related to service.  However, as a lay person, the Veteran does not have the training or expertise to render a competent opinion which is more probative than the VA examiner's opinion on this issue, as this is a medical determination that is complex.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the Veteran's opinion by itself is outweighed by the VA examiner's findings.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

For the reasons discussed above, the preponderance of the evidence is against the claim for service connection for an autoimmune disease.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).

ii.  Digestive issues

The Veteran contends that his digestive issues are due to his exposure to contaminated water at Camp Lejeune.  See Statement in Support of Claim entered in Caseflow Reader in May 2013.  

The Veteran was diagnosed with distal esophagitis and GERD.  See VA examination entered in Caseflow Reader in June 2016; Medical Treatment Record-Non Government Facility entered in Caseflow Reader in September 2016.  As such, the first element under Shedden, current diagnosis, is met.  

As noted, the Veteran is presumed to have been exposed to contaminated water at Camp Lejeune.  Therefore, the second Shedden element is met.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's digestive issues had their onset during active duty service or are otherwise related to his active duty service.  Therefore, the third element under Shedden is not met.

In March 1996, the Veteran was seen at Promina Cobb Hospital for his digestive issues.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in March 1996.  The Veteran stated that for 10 years, he has had digestive issues to include heartburn.  See id. at 2.  The Veteran was diagnosed with gastritis.  See id. at 5.

In May 2014, the Veteran submitted a statement from his physician, Dr. Saurabh D. Desai, M.D./mgm.  The letter stated that the Veteran had been receiving treatment for his GERD since 1990.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in September 2016 at 25.   

In June 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his digestive issues.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that in 2006 after an esophagogastroduodenoscopy (EGD), he was diagnosed with acid reflux.  

The examiner stated that in 1996, the Veteran was diagnosed with distal esophagitis and H. Pylori gastritis.  The gastritis had resolved.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that the Veteran developed symptoms in 1986, 15 years after his military discharge.  Based on the period of time between military discharge and diagnosis, the examiner stated that he cannot establish a longitudinal trend of subjective complaints and objective findings.  Therefore a causal relationship cannot be established.  Additionally, esophagitis and gastritis are not listed as ones of the 15 health conditions related to Camp Lejeune water contamination.  Therefore, neither the Veteran's esophagitis nor gastritis was caused by his military service or Camp Lejeune water contamination.
 
The Board finds that the record does not contain a competent etiological opinion linking the Veteran's digestive issues to any aspect of his military service, including his exposure to contaminated water at Camp Lejeune.  The record contains private medical records but no medical professional of record has linked the Veteran's digestive issues to his active military service, including exposure to contaminated water at Camp Lejeune.  

Additionally, the Board notes that Veteran's digestive issues were diagnosed in 1990, i.e., nearly 19 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The overall evidence of record weighs against a finding of digestive issues being associated with the Veteran's active duty.  

The Board has considered the Veteran's own opinion that his digestive issues are related to service.  However, as a lay person, the Veteran does not have the training or expertise to render a competent opinion which is more probative than the VA examiner's opinion on this issue, as this is a medical determination that is complex.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the Veteran's opinion by itself is outweighed by the VA examiner's findings.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Additionally, the Veteran has not submitted competent nexus evidence contrary to the VA examiner's opinion.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

As the preponderance of the evidence weighs against the finding of service connection for digestive issues to include as due to exposure to contaminated water, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for an autoimmune disease, to include as due to exposure to contaminated water is denied.

Entitlement to service connection for digestive issues, to include as due to exposure to contaminated water is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


